Case 1:20-cv-01445-RPK-PK Document 1 Filed 03/18/20 Page 1 of 22 PageID #: 1



  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK
  THOMAS J. OLSEN, Individually and on          ECF CASE
  behalf of all other persons similarly
  situated,
                                                No.: ____________________
                 Plaintiff,
                                                CLASS ACTION COMPLAINT
         v.
                                                JURY TRIAL DEMANDED
  L’AGENCE, INC.,

                 Defendant.


                                     INTRODUCTION

         1.      Plaintiff Thomas J. Olsen, who is legally blind, brings this civil rights

  action against Defendant L’Agence, Inc. (“Defendant”) for its failure to design, construct,

  maintain, and operate its website, www.lagence.com (the “Website”), to be fully

  accessible to and independently usable by Plaintiff Olsen and other blind or visually-

  impaired people. Defendant denies full and equal access to its Website.

         2.      Plaintiff Olsen, individually and on behalf of others similarly situated,

  asserts claims under the Americans With Disabilities Act (“ADA”), New York State

  Human Rights Law (“NYSHRL”), and New York City Human Rights Law (“NYCHRL”)

  against Defendant.

         3.      Plaintiff Olsen seeks a permanent injunction to cause Defendant to change

  its corporate policies, practices, and procedures so that its Website will become and

  remain accessible to blind and visually-impaired consumers.




                                              -1-
Case 1:20-cv-01445-RPK-PK Document 1 Filed 03/18/20 Page 2 of 22 PageID #: 2



                                       THE PARTIES

          4.     Plaintiff Olsen is, at all relevant times, a resident of Brooklyn, New York,

  Kings County. As a blind, visually-impaired handicapped person, he is a member of a

  protected class of individuals under Title III of the ADA, under 42 U.S.C. § 12102(1)-(2),

  and the regulations implementing the ADA set forth at 28 CFR §§ 36.101 et seq., the

  NYSHRL and NYCHRL.

          5.     Upon information and belief, Defendant is at all relevant times a foreign

  business corporation that is organized under California law, and is authorized to do

  business in the State of New York. It operates two brick and mortar stores in New York

  City.

                               JURISDICTION AND VENUE

          6.     This Court has subject-matter jurisdiction over this action under 28 U.S.C.

  § 1331 and 42 U.S.C. § 12181, as Plaintiff Olsen’s claims arise under Title III of the

  ADA, 42 U.S.C. § 12181, et seq., and 28 U.S.C. § 1332.

          7.     This Court has supplemental jurisdiction under 28 U.S.C. § 1367 over

  Plaintiff Olsen’s NYSHRL, N.Y. Exec. Law Article 15, and NYCHRL, N.Y.C. Admin.

  Code § 8-101 et seq., claims.

          8.     Venue is proper under §1391(b)(2) as a substantial part of the events

  giving rise to the claims occurred in this District: Plaintiff Olsen is a resident of this

  District; and he has attempted to access the Website in this District and, in doing so, was

  denied the full use and enjoyment of the facilities, goods, and services of the Website

  while in Kings County and these access barriers have denied him full and equal access to




                                              -2-
Case 1:20-cv-01445-RPK-PK Document 1 Filed 03/18/20 Page 3 of 22 PageID #: 3



  the Website, which now deter him from visiting Defendants’ restaurants, violating his

  rights under Title III of the ADA.

         9.      This Court is empowered to issue a declaratory judgment under 28 U.S.C.

  §§ 2201 and 2202.

                                   NATURE OF ACTION

         10.     Blind and visually impaired users of Windows operating system-enabled

  computers and devices have several screen-reading software programs available to them.

  Some of these programs are available for purchase and other programs are available

  without the user having to purchase the program separately. Job Access With Speech

  (“JAWS”), NVDA and VoiceOver are among the most popular.

         11.     For screen-reading software to function, the information on a website must

  be capable of being rendered into text. If the website content is not capable of being

  rendered into text, the blind or visually impaired user is unable to access the same content

  available to sighted users.

         12.     The international website standards organization, the World Wide Web

  Consortium, known throughout the world as W3C, has published version 2.0 of the Web

  Content Accessibility Guidelines (“WCAG 2.0”). WCAG 2.0 are well-established

  guidelines for making websites accessible to blind and visually impaired people. These

  guidelines are universally followed by most large business entities and government

  agencies to ensure its websites are accessible.

         13.     For a website to be equally accessible to a blind or visually impaired

  person, under these guidelines, it should have following:




                                              -3-
Case 1:20-cv-01445-RPK-PK Document 1 Filed 03/18/20 Page 4 of 22 PageID #: 4



                  a.      Alternative text (“alt-text”) or text equivalent for every non-text

  element. Alt-text is an invisible code embedded beneath a graphical image on a website.

  Web accessibility requires that alt-text be coded with each picture so that screen-reading

  software can speak the alt-text where a sighted user sees pictures, which includes captcha

  prompts. Alt-text does not change the visual presentation, but instead a text box shows

  when the mouse moves over the picture. The lack of alt-text on these graphics prevents

  screen readers from accurately vocalizing a description of the graphics, depriving that

  person from knowing what is on the website.

                  b.      Videos have audio description.

                  c.      Title frames with text are provided. Absent these titles, navigating

  a website is particularly difficult.

                  d.      Webpage headings are properly labeled with the topic or purpose

  of the webpage, versus being blank. Screen readers read out page headings, allowing

  users to quickly skip to a section. Navigation is, however, very difficult without those

  headings.

                  e.      Equivalent text is provided when using scripts.

                  f.      Forms may be completed with the same information and

  functionality as for sighted persons. Absent forms being properly labeled, it is difficult

  for a visually impaired or blind individual to complete the forms, as they do not know

  what the fields, how to input data, or what options to select (e.g., selecting a date or a

  size). A compliant website will, instead, provide labels or instructions when content

  requires user input. This includes captcha prompts, requiring the user to verity that he or

  she is not a robot.




                                               -4-
Case 1:20-cv-01445-RPK-PK Document 1 Filed 03/18/20 Page 5 of 22 PageID #: 5



                 g.      Information about the meaning and structure of content is

  conveyed by more than the visual presentation of content.

                 h.      Web pages do not share the same ID or title. When two or more

  elements on a web page share the same ID or title, it causes problems in screen readers

  which use IDs for labeling controls and table headings.

                 i.      Linked images must contain alt-text explaining the image. Absent

  that alt-text, a screen reader has no content to present the user as to what the image is.

                 j.      The purpose of each link is easily determined from how the link is

  labeled. Absent properly labeling each link or when no description exists, it confuses

  keyboard and screen-reader users as they do not know the purpose of the links. This

  includes captcha prompts.

                 k.      No redundant links where adjacent links go to the same URL

  address. When redundant links exist, it causes additional navigation and repetition for

  keyboard and screen-reader users.

                 l.      Portable Document Formats (PDFs) are accessible. When they are

  inaccessible, the visually impaired or blind individual cannot learn what information is on

  them.

                 m.      One or more keyboard operable user interface has a mode of

  operation where the keyboard focus indicator is discernible.

                 n.      Changing the setting of a user interface component does not

  automatically cause a change of content where the user has not been advised before using

  the component.




                                               -5-
Case 1:20-cv-01445-RPK-PK Document 1 Filed 03/18/20 Page 6 of 22 PageID #: 6



                 o.       The name and role of all user interface elements can be

  programmatically determined; items that can be set by the user can be programmatically

  set; and/or notification of changes to these items are available to user agents, including

  assistive technology.

                                  STATEMENT OF FACTS

  Defendant, Its Website And Its Website’s Barriers

           14.   Defendant is a retailer of clothing for women.        The company, which

  originated in California, owns two locations in New York City, at 45 Greene Street, New

  York, New York and 1011 Madison Avenue, New York, New York.                     Defendant’s

  products are also available at third-party retailers such as Saks Fifth Avenue, located at

  12 East 49th Street, New York, New York. Online and at its stores and third-party

  retailers, Defendant sells products such as shirts, jackets, dresses, pants, and similar

  items.

           15.   Defendant’s Website is heavily integrated with its stores and third-party

  retailers, serving as a gateway to them. Through the Website, Defendant’s customers are,

  inter alia, able to: learn information about Defendant’s stores, including their location and

  contact information; learn about new arrivals; learn about the current collections and

  view editorials; and learn items available for purchase in store and online.

           16.   Defendant’s Website is a commercial marketplace. Through the Website,

  one can learn about items available for purchase in stores and online; learn about

  construction and materials used; read reviews; learn about the return policy; purchase

  items for delivery; and share items on social media accounts via links contained on the

  Website.




                                               -6-
Case 1:20-cv-01445-RPK-PK Document 1 Filed 03/18/20 Page 7 of 22 PageID #: 7



         17.     It is, upon information and belief, Defendant’s policy and practice to deny

  Plaintiff Olsen and other blind or visually-impaired users access to its Website, thereby

  denying the facilities and services that are offered and integrated with its stores. Due to

  its failure and refusal to remove access barriers to its Website, Plaintiff Olsen and

  visually-impaired persons have been and are still being denied equal access to

  Defendant’s stores and the numerous facilities, goods, services, and benefits offered to

  the public through its Website.

         18.     Plaintiff Olsen cannot use a computer without the assistance of screen-

  reading software. He is, however, a proficient NVDA screen-reader user and uses it to

  access the Internet. He has visited the Website on separate occasions using screen-

  reading software.

         19.     During his visits to the Website, the last occurring on or about March 16,

  2020, Plaintiff Olsen encountered multiple access barriers that denied him the full

  enjoyment of the facilities, goods, and services of the Website, as well as to the facilities,

  goods, and services of Defendant’s stores. Because of these barriers he was unable to,

  substantially equal to sighted individuals:

                 a.      Know what is on the Website. In fact, when navigating this

  Website without assistance from a sighted user, Plaintiff Olsen was unable to find a way

  to shop on the site. He had difficulty accessing the main navigation links, which caused

  his screen reader to miss a great deal of content. It was only with assistance from a

  sighted user that he was able to locate the main navigation links and then navigate to the

  pages to purchase clothing. Once accessing these links, Plaintiff Olsen continued to

  encounter difficulty learning about items.      The filter options do not work properly,




                                                -7-
Case 1:20-cv-01445-RPK-PK Document 1 Filed 03/18/20 Page 8 of 22 PageID #: 8



  therefore Plaintiff Olsen was unable to filter options by color or size. There is no alert

  when a filter option has been selected and the filter window does not close, leading

  Plaintiff Olsen to believe it did not work. It was only with assistance from a sighted user

  that he was able to know the filters were applied. On the item pages, the color and size

  options do not appear as clickable; they are picked up only as text. They also repeated

  twice, making unclear as to how to make a selection. The product images are also

  untagged. Therefore, while a sighted user gets multiple images of a product from various

  angles to ascertain fit and style, a screen reader user is limited to the text on the page.

  Plaintiff Olsen was also unable to learn about Defendant’s products because the images

  on the “Lookbook” and “Editorial” pages are labeled only with file names. Lastly,

  Plaintiff Olsen could not learn about Defendant’s stores and third-party retailers equal to

  sighted users. When he enters his zip code in the search box, his focus is then dropped

  in the Google map, with several pins labeled “clickable.” It was only with assistance from

  a sighted user that he knew to scroll past all the “clickable” links to reach the populated

  list of store locations.

                  b.         Navigating the Website. This Website was extremely difficult to

  navigate with a screen reader. As mentioned above, many links were inaccessible with a

  screen reader and Plaintiff Olsen needed sighted guidance to locate the links. Many links

  are improperly coded, causing them to appear as unclickable text and/or appear repetitive

  because the link text and the label are the same. This was most notable on the shopping

  pages when the Website suggests items the customer may like. In this area some links

  repeated as many as four (4) times, which caused Plaintiff Olsen a great deal of

  confusion. Plaintiff Olsen was unable to complete a purchase online because he could




                                                -8-
Case 1:20-cv-01445-RPK-PK Document 1 Filed 03/18/20 Page 9 of 22 PageID #: 9



  not access his cart. He was able to locate something called a “toggle cart widget,” but

  when he clicked on it nothing happened.

         20.      Plaintiff Olsen was denied full and equal access to the facilities and

  services Defendant offers to the public on its Website because he encountered multiple

  accessibility barriers that visually-impaired people often encounter with non-compliant

  websites:

                  a.       Lack of alt-text for images.

                  b.       Tables are not properly labeled with row and column headers.

                  c.       Frames do not have a title.

                  d.       Button elements are empty and have no programmatically

  determined name.

                  e.       Forms have fields without label elements or title attributes.

                  f.       Webpages have duplicate IDs which cause problems in screen

  readers.

                  g.       Headings are not nested correctly and headings are empty.

                  h.       Links use general text like “click here” which doesn’t explain the

  link purpose.

                  i.       Several links on a page share the same link text but go to a

  different destination.

                  j.       Webpages have markup errors.

  Defendant Must Remove Barriers to Its Website

         21.      Due to the inaccessibility of its Website, blind and visually-impaired

  customers such as Plaintiff Olsen, who need screen-readers, cannot fully and equally use




                                                -9-
Case 1:20-cv-01445-RPK-PK Document 1 Filed 03/18/20 Page 10 of 22 PageID #: 10



   or enjoy the facilities, goods, and services Defendant offers to the public on its Website.

   The Website’s access barriers that Plaintiff Olsen encountered have caused a denial of his

   full and equal access in the past, and now deter him on a regular basis from accessing the

   Website. These access barriers have likewise deterred him from visiting Defendant’s

   stores and third-party retailers and enjoying them equal to sighted individuals.

          22.        If the Website was equally accessible to all, Plaintiff Olsen could

   independently navigate it, view goods and service items, learn about Defendant’s third-

   party retailers, learn about the items for sale in stores and on-line, including available

   sizes, learn about sizing in general, and complete a purchase for delivery, as sighted

   individuals do.

          23.        Through his attempts to use the Website, Plaintiff Olsen has actual

   knowledge of the access barriers that make these services inaccessible and independently

   unusable by blind and visually-impaired people.

          24.        Because simple compliance with the WCAG 2.0 Levels A and AA

   Guidelines would provide Plaintiff Olsen and other visually-impaired consumers with

   equal access to the Website, Plaintiff Olsen alleges that Defendant has engaged in acts of

   intentional discrimination, including, but not limited to, the following policies or

   practices:

                     a.    Constructing and maintaining a website that is inaccessible to

   visually-impaired individuals, including Plaintiff Olsen;

                     b.    Failing to construct and maintain a website that is sufficiently

   intuitive to be equally accessible to visually-impaired individuals, including Plaintiff

   Olsen; and,




                                              -10-
Case 1:20-cv-01445-RPK-PK Document 1 Filed 03/18/20 Page 11 of 22 PageID #: 11



                     c.     Failing to take actions to correct these access barriers in the face of

   substantial harm and discrimination to blind and visually impaired consumers, such as

   Plaintiff Olsen, as a member of a protected class.

          25.        Defendant therefore uses standards, criteria or methods of administration

   that have the effect of discriminating or perpetuating the discrimination of others, as

   alleged herein.

          26.        Title III of the ADA expressly contemplates the injunctive relief that

   Plaintiff Olsen seeks under 42 U.S.C. § 12188(a)(2).

          27.        Because its Website has never been equally accessible, and because

   Defendant lacks a corporate policy that is reasonably calculated to cause its Website to

   become and remain accessible, Plaintiff Olsen seeks a permanent injunction under 42

   U.S.C. § 12188(a)(2) requiring Defendant to retain a qualified consultant acceptable to

   Plaintiff Olsen to assist Defendant to comply with WCAG 2.0 Levels A and AA

   guidelines for its Website:

                     a.     Remediating the Website to be WCAG 2.0 A and AA compliant;

                     b.     Training Defendant’s employees and agents who develop the

   Website on accessibility compliance under the WCAG 2.0 A and AA guidelines;

                     c.     Regularly checking the accessibility of the Website under the

   WCAG 2.0 A and AA guidelines;

                     d.     Regularly testing user accessibility by blind or vision-impaired

   persons to ensure that Defendant’s Website complies under the WCAG 2.0 A and AA

   guidelines; and,




                                                 -11-
Case 1:20-cv-01445-RPK-PK Document 1 Filed 03/18/20 Page 12 of 22 PageID #: 12



                   e.     Developing an accessibility policy that is clearly disclosed on

   Defendant’s Website, with contact information for users to report accessibility-related

   problems.

             28.   Although Defendant may currently have centralized policies on

   maintaining and operating its Website, Defendant lacks a plan and policy reasonably

   calculated to make them fully and equally accessible to, and independently usable by,

   blind and other visually impaired consumers.

             29.   Without injunctive relief, Plaintiff Olsen and other visually impaired

   consumers will continue to be unable to independently use the Website, violating its

   rights.

             30.   Defendant has, upon information and belief, invested substantial sums in

   developing and maintaining its Website and has generated significant revenue from the

   Website. These amounts are far greater than the associated cost of making its Website

   equally accessible to visually impaired customers.

             31.   Defendant has failed to take any prompt and equitable steps to remedy its

   discriminatory conduct. These violations are ongoing.

                              CLASS ACTION ALLEGATIONS

             32.   Plaintiff Olsen seeks to certify a nationwide class under Fed. R. Civ. P.

   23(a) and 23(b)(2): all legally blind individuals in the United States who have attempted

   to access Defendant’s Website and as a result have been denied access to the equal

   enjoyment of goods and services offered in Defendant’s stores during the relevant

   statutory period (“Class Members”).




                                              -12-
Case 1:20-cv-01445-RPK-PK Document 1 Filed 03/18/20 Page 13 of 22 PageID #: 13



          33.     Plaintiff Olsen seeks to certify a State of New York subclass under Fed. R.

   Civ. P. 23(a) and 23(b)(2): all legally blind individuals in the State of New York who

   have attempted to access the Website and as a result have been denied access to the equal

   enjoyment of goods and services offered in Defendant’s stores during the relevant

   statutory period (“New York Subclass Members”).

          34.     Plaintiff Olsen seeks to certify a New York City subclass under Fed. R.

   Civ. P. 23(a) and 23(b)(2): all legally blind individuals in the New York City who have

   attempted to access the Website and as a result have been denied access to the equal

   enjoyment of goods and services offered in Defendant’s stores during the relevant

   statutory period (“New York City Subclass Members”).

          35.     Common questions of law and fact exist amongst the Class Members,

   New York Subclass Members and New York City Subclass Members:

                  a.      Whether      Defendant’s     stores      are   places   of   “public

   accommodation”;

                  b.      Whether Defendant’s Website is a “public accommodation” or a

   service or good “of a place of public accommodation” under Title III of the ADA;

                  c.      Whether Defendant’s Website is a “place or provider of public

   accommodation” or an “accommodation, advantage, facility or privilege” under the

   NYSHRL or NYCHRL;

                  d.      Whether Defendant’s Website denies the full and equal enjoyment

   of its goods, services, facilities, privileges, advantages, or accommodations to people

   with visual disabilities, violating Title III of the ADA; and




                                               -13-
Case 1:20-cv-01445-RPK-PK Document 1 Filed 03/18/20 Page 14 of 22 PageID #: 14



                  e.      Whether Defendant’s Website denies the full and equal enjoyment

   of its goods, services, facilities, privileges, advantages, or accommodations to people

   with visual disabilities, violating the NYSHRL or NYCHRL.

          36.     Plaintiff Olsen’s claims are typical of the Class Members, New York

   Subclass Members and New York City Subclass Members: they are all severely visually

   impaired or otherwise blind, and claim that Defendant has violated Title III of the ADA,

   NYSHRL or NYCHRL by failing to update or remove access barriers on its Website so it

   can be independently accessible to the visually impaired individuals.

          37.     Plaintiff Olsen will fairly and adequately represent and protect the Class

   and Subclasses’ interests because he has retained and is represented by counsel

   competent and experienced in complex class action litigation, and because he has no

   interests antagonistic to the Class or Subclasses. Class certification of the claims is

   appropriate under Fed. R. Civ. P. 23(b)(2) because Defendant has acted or refused to act

   on grounds generally applicable to the Class and Subclasses, making appropriate both

   declaratory and injunctive relief with respect to Plaintiff, the Class and Subclasses.

          38.     Alternatively, class certification is appropriate under Fed. R. Civ. P.

   23(b)(3) because fact and legal questions common to Class and Subclass Members

   predominate over questions affecting only individuals, and because a class action is

   superior to other available methods for the fair and efficient adjudication of this litigation.

          39.     Judicial economy will be served by maintaining this lawsuit as a class

   action in that it is likely to avoid the burden that would be otherwise placed upon the

   judicial system by the filing of numerous similar suits by people with visual disabilities

   throughout the United States.




                                                -14-
Case 1:20-cv-01445-RPK-PK Document 1 Filed 03/18/20 Page 15 of 22 PageID #: 15



                             FIRST CAUSE OF ACTION
                    VIOLATIONS OF THE ADA, 42 U.S.C. § 12181 et seq.

          40.      Plaintiff Olsen, individually and on behalf of the Class Members, repeats

   and realleges every allegation of the preceding paragraphs as if fully set forth herein.

          41.      Title III of the ADA prohibits “discriminat[ion] on the basis of disability

   in the full and equal enjoyment of the goods, services, facilities, privileges, advantages,

   or accommodations of any place of public accommodation by any person who owns,

   leases (or leases to), or operates a place of public accommodation.” 42 U.S.C. § 12182(a).

          42.      Defendant’s stores are public accommodations under Title III of the ADA,

   42 U.S.C. § 12181(7). Its Website is a service, privilege, or advantage of Defendant’s

   stores. The Website is a service that is integrated with these locations.

          43.      Under Title III of the ADA, it is unlawful discrimination to deny

   individuals with disabilities the opportunity to participate in or benefit from the goods,

   services, facilities, privileges, advantages, or accommodations of an entity. 42 U.S.C. §

   12182(b)(1)(A)(i).

          44.      Under Title III of the ADA, it is unlawful discrimination to deny

   individuals with disabilities an opportunity to participate in or benefit from the goods,

   services, facilities, privileges, advantages, or accommodation, which is equal to the

   opportunities afforded to other individuals. 42 U.S.C. § 12182(b)(1)(A)(ii).

          45.      Under Title III of the ADA, unlawful discrimination also includes, among

   other things:

          [A] failure to make reasonable modifications in policies, practices, or
          procedures, when such modifications are necessary to afford such goods,
          services, facilities, privileges, advantages, or accommodations to
          individuals with disabilities, unless the entity can demonstrate that making
          such modifications would fundamentally alter the nature of such goods,



                                               -15-
Case 1:20-cv-01445-RPK-PK Document 1 Filed 03/18/20 Page 16 of 22 PageID #: 16



           services, facilities, privileges, advantages or accommodations; and a
           failure to take such steps as may be necessary to ensure that no individual
           with a disability is excluded, denied services, segregated or otherwise
           treated differently than other individuals because of the absence of
           auxiliary aids and services, unless the entity can demonstrate that taking
           such steps would fundamentally alter the nature of the good, service,
           facility, privilege, advantage, or accommodation being offered or would
           result in an undue burden.

   42 U.S.C. § 12182(b)(2)(A)(ii)-(iii).

           46.     These acts violate Title III of the ADA, and the regulations promulgated

   thereunder. Plaintiff Olsen, who is a member of a protected class of persons under Title

   III of the ADA, has a physical disability that substantially limits the major life activity of

   sight under 42 U.S.C. §§ 12102(1)(A)-(2)(A). Furthermore, he has been denied full and

   equal access to the Website, has not been provided services that are provided to other

   patrons who are not disabled, and has been provided services that are inferior to the

   services provided to non-disabled persons.

           47.     Under 42 U.S.C. § 12188 and the remedies, procedures, and rights set

   forth and incorporated therein, Plaintiff Olsen requests the relief as set forth below.


                                SECOND CAUSE OF ACTION
                               VIOLATIONS OF THE NYSHRL

           48.     Plaintiff Olsen, individually and on behalf of the New York Subclass

   Members, repeats and realleges every allegation of the preceding paragraphs as if fully

   set forth herein.

           49.     Defendant’s State of New York stores constitute sales establishments and

   public accommodations under N.Y. Exec. Law § 292(9). Defendant’s Website is a

   service, privilege or advantage of these stores. Defendant’s Website is a service that is by

   and integrated with these stores.



                                                -16-
Case 1:20-cv-01445-RPK-PK Document 1 Filed 03/18/20 Page 17 of 22 PageID #: 17



          50.     Defendant is subject to NYSHRL because it owns and operates its stores

   and the Website. Defendant is a “person” under N.Y. Exec. Law § 292(1).

          51.     Defendant is violating the NYSHRL in refusing to update or remove

   access barriers to its Website, causing its Website and the services integrated with its

   stores to be completely inaccessible to the blind. This inaccessibility denies blind patrons

   full and equal access to the facilities, goods and services that Defendant makes available

   to the non-disabled public. N.Y. Exec. Law §§ 296(2)(a), 296(2)(c)(i), 296(2)(c)(ii).

          52.     Readily available, well-established guidelines exist on the Internet for

   making websites accessible to the blind and visually impaired. These guidelines have

   been followed by other large business entities and government agencies in making their

   websites accessible, including but not limited to: adding alt-text to graphics and ensuring

   that all functions can be performed using a keyboard. Incorporating the basic components

   to make its Website accessible would neither fundamentally alter the nature of its

   business nor result in an undue burden to them.

          53.     Defendant’s actions constitute willful intentional discrimination against

   the class because of a disability, violating the NYSHRL, N.Y. Exec. Law § 296(2), in

   that Defendant has:

                  a.      Constructed and maintained a website that is inaccessible to Class

   Members with knowledge of the discrimination; and/or

                  b.      Constructed and maintained a website that is sufficiently intuitive

   and/or obvious that is inaccessible to blind class members; and/or

                  c.      Failed to take actions to correct these access barriers in the face of

   substantial harm and discrimination to blind class members.




                                               -17-
Case 1:20-cv-01445-RPK-PK Document 1 Filed 03/18/20 Page 18 of 22 PageID #: 18



           54.     Defendant discriminates, and will continue in the future to discriminate

   against Plaintiff Olsen and New York Subclass Members on the basis of disability in the

   full and equal enjoyment of the goods, services, facilities, privileges, advantages,

   accommodations and/or opportunities of Defendant’s Website and its stores under §

   296(2) et seq. and/or its implementing regulations. Unless the Court enjoins Defendant

   from continuing to engage in these unlawful practices, Plaintiff and the New York

   Subclass Members will continue to suffer irreparable harm.

           55.     As Defendant’s actions violate the NYSHRL, Plaintiff Olsen seeks

   injunctive relief to remedy the discrimination.

           56.     Plaintiff Olsen is entitled to compensatory damages, as well as civil

   penalties and fines under N.Y. Exec. Law § 297(4)(c) et seq. for every offense.

           57.     Plaintiff Olsen is entitled to reasonable attorneys’ fees and costs.

           58.     Under N.Y. Exec. Law § 297 and the remedies, procedures, and rights set

   forth and incorporated therein Plaintiff prays for judgment as set forth below.

                                  THIRD CAUSE OF ACTION
                                VIOLATIONS OF THE NYCHRL

           59.     Plaintiff Olsen, individually and on behalf the New York City Subclass

   Members, repeats and realleges every allegation of the preceding paragraphs as if fully

   set forth herein.

           60.     Defendant’s New York City locations are sales establishments and public

   accommodations under the NYCHRL, N.Y.C. Admin. Code § 8-102(9), and its Website

   is a service that is integrated with these stores.




                                                 -18-
Case 1:20-cv-01445-RPK-PK Document 1 Filed 03/18/20 Page 19 of 22 PageID #: 19



             61.   Defendant is subject to NYCHRL because it owns and operates its stores

   in New York City and its Website, making it a person under N.Y.C. Admin. Code § 8-

   102(1).

             62.   Defendant is violating the NYCHRL in refusing to update or remove

   access barriers to Website, causing its Website and the services integrated with its stores

   to be completely inaccessible to the blind. This inaccessibility denies blind patrons full

   and equal access to the facilities, goods, and services that Defendant makes available to

   the non-disabled public. N.Y.C. Admin. Code §§ 8-107(4)(a), 8-107(15)(a).

             63.   Defendant’s actions constitute willful intentional discrimination against

   the Subclass because of a disability, violating the NYCHRL, N.Y.C. Admin. Code § 8-

   107(4)(a) and § 8-107(15)(a,) in that it has:

                   a.     Constructed and maintained a website that is inaccessible to blind

   class members with knowledge of the discrimination; and/or

                   b.     Constructed and maintained a website that is sufficiently intuitive

   and/or obvious that is inaccessible to blind class members; and/or

                   c.     Failed to take actions to correct these access barriers in the face of

   substantial harm and discrimination to blind class members.

             64.   As such, Defendant discriminates, and will continue in the future to

   discriminate against Plaintiff Olsen and the New York City Subclass Members because of

   disability in the full and equal enjoyment of the goods, services, facilities, privileges,

   advantages, accommodations and/or opportunities of its Website and its establishments

   under § 8-107(4)(a) and/or its implementing regulations. Unless the Court enjoins




                                               -19-
Case 1:20-cv-01445-RPK-PK Document 1 Filed 03/18/20 Page 20 of 22 PageID #: 20



   Defendant from continuing to engage in these unlawful practices, Plaintiff and the New

   York City Subclass will continue to suffer irreparable harm.

          65.     As Defendant’s actions violate the NYCHRL, Plaintiff Olsen seeks

   injunctive relief to remedy the discrimination.

          66.     Plaintiff Olsen is also entitled to compensatory damages, as well as civil

   penalties and fines for each offense. N.Y.C. Admin. Code §§ 8-120(8), 8-126(a).

          67.     Plaintiff Olsen is also entitled to reasonable attorneys’ fees and costs.

          68.     Under N.Y.C. Admin. Code § 8-120 and § 8-126 and the remedies,

   procedures, and rights set forth and incorporated therein Plaintiff prays for judgment as

   set forth below.

                                FOURTH CAUSE OF ACTION
                                  DECLARATORY RELIEF

          69.     Plaintiff Olsen, individually and on behalf the Class Members, repeats and

   realleges every allegation of the preceding paragraphs as if fully set forth herein.

          70.     An actual controversy has arisen and now exists between the parties in that

   Plaintiff Olsen contends, and is informed and believes that Defendant denies, that its

   Website contains access barriers denying blind customers the full and equal access to the

   goods, services and facilities of its Website and by extension its stores, which Defendant

   owns, operates and controls, fails to comply with applicable laws including, but not

   limited to, Title III of the Americans with Disabilities Act, 42 U.S.C. §§ 12182, et seq.,

   N.Y. Exec. Law § 296, et seq., and N.Y.C. Admin. Code § 8-107, et seq. prohibiting

   discrimination against the blind.

          71.     A judicial declaration is necessary and appropriate now in order that each

   of the parties may know its respective rights and duties and act accordingly.



                                               -20-
Case 1:20-cv-01445-RPK-PK Document 1 Filed 03/18/20 Page 21 of 22 PageID #: 21



                                    PRAYER FOR RELIEF

          WHEREFORE, Plaintiff Olsen respectfully requests this Court grant the

   following relief:

                  a.     A preliminary and permanent injunction to prohibit Defendant

   from violating Title III of the ADA, 42 U.S.C. §§ 12182, et seq., N.Y. Exec. Law § 296,

   et seq., N.Y.C. Admin. Code § 8-107, et seq., and the laws of New York;

                  b.     A preliminary and permanent injunction requiring Defendant to

   take all the steps necessary to make its Website into full compliance with the

   requirements set forth in Title III of the ADA, and its implementing regulations, so that

   the Website is readily accessible to and usable by blind individuals;

                  c.     A declaration that Defendant owns, maintains and/or operates the

   Website in a manner that discriminates against the blind and which fails to provide access

   for persons with disabilities as required by ADA, 42 U.S.C. §§ 12182, et seq., N.Y. Exec.

   Law § 296, et seq., N.Y.C. Admin. Code § 8-107, et seq., and the laws of New York

                  d.     An order certifying the Class and Subclasses under Fed. R. Civ. P.

   23(a) & (b)(2) and/or (b)(3), appointing Plaintiff as Class Representative, and his

   attorneys as Class Counsel;

                  e.     Compensatory damages in an amount to be determined by proof,

   including all applicable statutory damages, punitive damages and fines;

                  f.     Pre- and post-judgment interest;

                  g.     An award of costs and expenses of this action together with

   reasonable attorneys’ and expert fees; and

                  h.     Such other and further relief as this Court deems just and proper.




                                                -21-
Case 1:20-cv-01445-RPK-PK Document 1 Filed 03/18/20 Page 22 of 22 PageID #: 22



                              DEMAND FOR TRIAL BY JURY

          Pursuant to Fed. R. Civ. P. 38(b), Plaintiff Olsen demands a trial by jury on all

   questions of fact the Complaint raises.

   Dated: New York, New York
          March 18, 2020

                                         LIPSKY LOWE LLP



                                         s/ Douglas B. Lipsky
                                         Douglas B. Lipsky
                                         Christopher H. Lowe
                                         420 Lexington Avenue, Suite 1830
                                         New York, New York 10170
                                         212.392.4772
                                         doug@lipskylowe.com
                                         chris@lipskylowe.com




                                             -22-
